—Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered, after a jury verdict, on or about February 10, 1994, in favor of plaintiff, in the sum of $267,731.37, which brings up for review an order, same court and Justice, entered on or about March 15, 1994, which denied defendant’s post-judgment motion, inter alia, to set aside the verdict, unanimously affirmed, with costs.
Contrary to defendant’s argument on appeal, the commissions agreement in issue is ambiguous on its face. Inasmuch as the jury verdict is supported by a reasonable interpretation of the evidence, it will not be set aside (see, Walters v Castle Vil. Owners Corp., 166 AD2d 316). Concur—Ellerin, J. P., Rubin, Ross, Nardelli and Williams, JJ.